Case 1:20-cr-00381-CMA-GPG Document 32 Filed 01/04/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Criminal Action No. 20-cr-00381-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  HUBER PEREZ,

         Defendant.


   ORDER ADOPTING AND AFFIRMING DECEMBER 16, 2020 RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #29). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Information,

  charging a violation of 21 U.S.C § 846, Conspiracy to Possess with the Intent to

  Distribute a Mixture and Substance Containing a Detectable Amount of Marijuana. The

  Court also notes that Defendant consented to Magistrate Judge Gallagher advising him

  with regard to his Constitutional rights and his rights pursuant to Rule 11 of the Federal

  Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the Rule 11

  hearing on December 16, 2020, at which time he appropriately advised the Defendant

  of his rights and made inquiry as to the Defendant’s understanding of the charges, the

  terms of the plea agreement, the voluntariness of his plea, and of the consequences of


                                               1
Case 1:20-cr-00381-CMA-GPG Document 32 Filed 01/04/21 USDC Colorado Page 2 of 2




  pleading guilty. Based on that hearing Magistrate Judge Gallagher recommended that

  the District Court Judge accept Defendant's plea of guilty to Counts One, Three, and

  Five of the Indictment.

         Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

         1.     Court Exhibits 1 and 2 are accepted and admitted.

         2.     The plea as made in open court on December 16, 2020 is accepted and
                the Defendant is adjudged guilty of violation of Count One of the
                Information, charging a violation of 21 U.S.C § 846, Conspiracy to
                Possess with the Intent to Distribute a Mixture and Substance Containing
                a Detectable Amount of Marijuana .


                DATED: January 4, 2021


                                    BY THE COURT:


                                    ___________________________________
                                    CHRISTINE M. ARGUELLO
                                    United States District Judge




                                             2
